Title: To George Washington from Joshua Wentworth, 26 August 1776
From: Wentworth, Joshua
To: Washington, George

 

Sir,
Portsmouth [N.H.] Augt 26. 1776

I have the pleasure to advise the arrival at this Port a Prize Ship named the Nelly Frigate, (Lyonel Bradstreet mastr) from the Bay of Honduras, for London, Lading with a Cargo, of 120,000 feet Mahogany Logs and Forty Tons chip’t & unchipt Logwood, sent in by the Hancock Capn Tucker & the Franklyn Capt. Skimmer, in the Service of the United Colonies the Vessel & Cargo the property of Inhabitants of Great Brittian, I have Libled her & shall persue to Trial &ca.
The Trial on the recapture of the Brigt. Elizabeth, taken by Comr Manly & others in the service of the Continent & bound for Halifax, ended the 22d Inst. The Jury acquited her & Cargo, which appearing so directly Contarary to the resolves of Congress & the Law of this Colony; That I conceiv’d it my Duty to appeal; in Justice to the Continent & Captors, which I hope Your Excellency will approbate, part of the Claimants (notwithstanding the verdict is in their favor) are desireous of compromiseing with the Captors, and offer them their full Quota, of Salvage Which is, the one third of half the Value of Vessel & Cargo, we havg establish’d that the Enemy were in Possession more than ninty six hours, but the flagrant error in the Jury, forbid my conceedg to any compromise, for the Captors, as in that Case I must have surrender’d the Just Claim of the Continents, added to which there was taken with the said Brigt. a Mr Jackson, a Mr Keighley & Mr Newton, passengers, with their Effects, & Those Effects are Intended, (as the resolves of Congress expressd) to supply the enemy, & become forfited—yet they were releas’d with the rest of the Cargo. Each Claim is seperate, shou’d Your Excellency recommend my compromissg with those Claimants who are Esteem’d friendly, I shall Comport with it, but as your last favor desired my persuing the line of Duty pointed out by the Laws of the Continent, I shall steedily attend toe them, unless otherways directed—From a principle of Humanity I cou’d wish the suffering Claimants cou’d be releived, but I think it out of the line of my Duty to help them—In a few days I shall forward the appeal to the Secretary of Congress and fully advise him thereon, and shou’d he think it necessary 

Shall attend the Trial at Philadelphia or elswhere that may be appointed.
The Nelly Frigate, is a Ship of 305 Tons mounts 2 three pounders & 4 Two pounders.
This Eastern Country are anxiously concern’d for Your Excellencys Success in the Important Battle, expected to have taken place ’ere this; which God Grant has Terminated in favor of this Distress’d Country. remain’g with due respect Yr Excellencys Most obt & Very hume Servt

Josh. Wentworth


I shd not have troubled your Excellency wt. this business, cou’d I devine where my friend Mr Moylans residence is, un’til wch Yr Excellency will excuse me.

